Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on 10/27/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, this submission of the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1-2 and 12-14 are objected to because of the following informalities:  
In claim 1, line 3 “a patient around a tissue site” should read --the patient around the tissue site--.
In claim 1, lines 5 and 9; claim 14, lines 6-7; claim 19, lines 8-10, claim 23, line 3, and claim 24, lines 5-6, rephrase “the chamber” to read --the air-tight chamber--.
In claim 2, line 2, “a patient” should read --the patient--.
In claim 12, line 3, “a patient” should read --the patient--.
In claim 14, lines 5-6, “a tissue site” should read --the tissue site--.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “air displacement device” in claim 19
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Terms such as “device” are a generic placeholder for the word “means”. For examination purposes, “air displacement device” in claim 19 is interpreted as a vacuum source 200 connected to an external tubing 205, and connection port 90.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 4, claim 14, line 4, and claim 19, line 4, the term “substantially” is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, “substantially” is interpreted as having an air tight seal but allowing some minor leaks. To improve clarity, remove the term “substantially” from the claims. 
Claim 8 recites the limitations “the upper surface” in line 2 and “the lower surface” in line 3.  There is insufficient antecedent basis for these limitations in the claim. Rephrase “the upper surface” to read --an upper surface--. Also, rephrase “the lower surface” to read --a lower surface--. 
Claim 9 recites the limitations “the lower surface” in lines 1-2 There is insufficient antecedent basis for this limitation in the claim. Rephrase “the lower surface” to read --a lower surface--. 
Claim 13, line 1 recite the limitation “sleeve-like” and claim 15, lines 1-2 recite the limitation “boot-like or hand-like”. These phrases render the claim indefinite as it is unclear what the meets and bounds of the term “like”. For examination purposes, rephrase “sleeve-like” in claim 13 to read --sleeve-shaped--. For examination purposes, rephrase “boot-like or hand-like” to read --boot-shaped or hand-shaped--.
Claim 19 recites the limitations “the patient” in line 5. There is insufficient antecedent basis for this limitation in the claim. Rephrase “the patient” to read --a patient--. 
Claim 21 recites the limitations “the step” in line 1. There is insufficient antecedent basis for this limitation in the claim. Rephrase “the step” to read --a step--. 
Claims 2-7, 10-12, 16-18, 20, and 22-24 are rejected for being dependent on an indefinite claim. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 2 and 9-11 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 
Regarding claim 2, the phrase “the occlusive layer extends at least 360” should read --the occlusive layer is configured to extend at least 360-- so that a human organism is not positively recited as a claim structure. 
Regarding claim 9, the phrase “interface layer contacting skin” should read --interface layer configured to contact skin-- so that skin of a human organism is not positively recited as a claim structure. 
Claims 10-11 are rejected for being dependent on claim 9. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 9-10, 12-16, 19-21, and 23-24, as best understood given by the 35 USC 112(b) above, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Randolph et al. (US 20140276288 A1).
Regarding claim 1, Randolph discloses an apparatus 102 (Paragraph 25 and Figures 1-2, dressing 102 for applying vacuum to intact skin over a surrounding tissue site) for applying a lifting force to a tissue site of a patient, the apparatus 102 comprising: an occlusive layer 112 (Paragraph 35 and Figures 1-2, a sleeve 112 enclosing the manifold 110 within the chamber 101 proximate the intact skin to provide an airtight seal) configured to be sealed to the patient around the tissue site to define an air-tight chamber 101 (Paragraph 35 and Figures 1-2); a decompression layer 110 (Paragraph 35 and Figures 1-2, a sleeve 112 enclosing the manifold 110 in chamber 101) disposed within the air-tight chamber 101 defined by the occlusive layer 112 at a location proximate the tissue site, the decompression layer 110 comprising a compressible fabric (Paragraphs 37-39, and 58, manifold 110 formed of a compressible open cell polyurethane foam having porous channels to distribute vacuum) defining one or more channels therethrough; and a connector 114 (Paragraph 47 and Figures 1-2, an aperture is formed on a portion of the sleeve 112 to allow fluid communication between the connector 114 and the manifold 110. The vacuum source 106 is fluidly coupled to the connector 114 by the conduit 108) provided along the occlusive layer 112, the connector 114 configured to fluidly couple the air-tight chamber 101 to a vacuum source 106 (Paragraph 47 and Figure 1); wherein, upon operation of the vacuum source 106, the decompression layer 110  is configured to compress in a direction away from the tissue site (Paragraph 58, compression of manifold towards vacuum source and away from tissue site).
Regarding claim 2, Randolph discloses the invention as described above and further discloses wherein the occlusive layer 112 is configured to extend 360° around an extremity defining the tissue site upon being sealed to the patient (Paragraphs 25 and 35 and Figures 1-2, sleeve 112 wraps around entire lower limb sealing ankle), and the decompression layer 110 is configured to compress in a radially outwards direction (Paragraph 58, compression of manifold radially outwards towards vacuum source and away from tissue site) during operation of the vacuum source 106.
Regarding claim 3, Randolph discloses the invention as described above and further discloses wherein the decompression layer 110 comprises a macro-mesh material (Paragraphs 37-39, and 58, manifold 110 formed of a compressible open cell polyurethane foam having porous channels thereby is a macro-mesh material).
Regarding claim 9, Randolph discloses the invention as described above and further discloses an interface layer (Paragraph 41, comfort layer located below lower surface of manifold 110 positioned above and contacting intact skin) located below a lower surface of the decompression layer 110, the interface layer is configured to contact skin surrounding the tissue site (Paragraph 41) upon sealing of the occlusive layer 112 to the patient.
Regarding claim 10, Randolph discloses the invention as described above and further discloses wherein the interface layer is a discrete structure (Paragraph 41, The comfort layer may be coupled by any technique to the manifold 110, thereby is discrete and provided separately) provided separately from the decompression layer 110.
Regarding claim 12, Randolph discloses the invention as described above and further discloses wherein the occlusive layer 112 and decompression layer 110 are attached to one another to define an annular structure (Paragraphs 25, 35, and Figures 1-2, sleeve 112 with manifold 110 attached therein wrap around entire lower limb sealing ankle forming annular structure with a first proximal open end at a lower leg portion and a second distal open end at a foot portion) comprising at least a first open end, the annular structure being sized for attachment to an ankle of the patient.
Regarding claim 13, Randolph discloses the invention as described above and further discloses the annular structure (Paragraphs 25, 35, and Figures 1-2, sleeve 112 with manifold 110 attached therein wrap around entire lower limb sealing ankle forming annular structure formed in a sleeve shape with a first proximal open end at a lower leg portion and a second distal open end at a foot portion) defining a sleeve-shaped structure that further comprises a second open end.
Regarding claim 14, Randolph discloses an apparatus 102 (Paragraph 25 and Figures 1-2, dressing 102 for applying vacuum to intact skin over a surrounding tissue site thereby increasing blood and lymphatic flow) for increasing at least one of blood perfusion and lymphatic flow at a tissue site, the apparatus 102 comprising: a circumferentially extending occlusive layer 112 (Paragraphs 25 and 35 and Figures 1-2, sleeve 112 wraps around entire lower limb sealing ankle. Sleeve 112 enclosing the manifold 110 within the chamber 101 proximate the intact skin to provide an airtight seal) configured to be sealed to a patient around the tissue site to define an air-tight chamber 101 (Paragraph 35 and Figures 1-2); a decompression layer 110 (Paragraph 35 and Figures 1-2, a sleeve 112 enclosing the manifold 110 in chamber 101 with lower surface proximate tissue site) having a lower surface configured to be disposed proximate a tissue site within the air-tight chamber 101 defined by the occlusive layer 112; and a connector 114 (Paragraph 47 and Figures 1-2, an aperture is formed on a portion of the sleeve 112 to allow fluid communication between the connector 114 and the manifold 110. The vacuum source 106 is fluidly coupled to the connector 114 by the conduit 108) configured to fluidly couple the air-tight chamber 101 to a vacuum source 106 (Paragraph 47 and Figure 1); wherein, upon operation of the vacuum source 106, the decompression layer 110 is configured to compress in a direction away from the tissue site (Paragraph 58, compression of manifold towards vacuum source and away from tissue site).
Regarding claim 15, Randolph discloses the invention as described above and further discloses wherein the occlusive layer 112 comprises a boot-shaped configuration (Paragraphs 25, 35, and Figures 1-2, sleeve 112 wraps around entire lower limb sealing ankle forming boot-shaped configuration).
Regarding claim 16, Randolph discloses the invention as described above and further discloses wherein a size of the decompression layer 110 is smaller than a size of the occlusive layer 112, such that the decompression layer 110 is concentric relative to (Paragraph 35 and Figures 1-2, size of sleeve 112 is larger than size of manifold 110 to enclose manifold 110 therein thereby providing a concentric configuration) the occlusive layer 112.
Regarding claim 19, Randolph discloses a method for providing decompression therapy, comprising: attaching a dressing 102 (Paragraph 25 and Figures 1-2, dressing 102 for applying vacuum to intact skin over a surrounding tissue site thereby increasing blood and lymphatic flow) proximate intact skin extending over a treatment site, wherein the dressing 102  comprises: an occlusive layer 112 (Paragraphs 25 and 35 and Figures 1-2, sleeve 112 wraps around entire lower limb sealing ankle. Sleeve 112 enclosing the manifold 110 within the chamber 101 proximate the intact skin to provide an airtight seal between the skin and a lower surface of the sleeve 112) configured to define an air-tight chamber 101 (Paragraph 35 and Figures 1-2) between the skin of a patient and a lower surface of the occlusive layer 112; and a compressible decompression layer 110 (Paragraphs 35, 37-39, 58 and Figures 1-2, a sleeve 112 enclosing the manifold 110 in chamber 101. Manifold 110 formed of a compressible open cell polyurethane foam having porous channels to distribute vacuum) comprising a plurality of fluid channels extending therethrough; and operating an air displacement device 106 (Paragraph 47 and Figures 1-2, an aperture is formed on a portion of the sleeve 112 to allow fluid communication between the connector 114 and the manifold 110. The vacuum source 106 is fluidly coupled to the connector 114 by the conduit 108; This is the structure as defined by the 112f analysis above) fluidly coupled to the air-tight chamber 101 to evacuate air from the air-tight chamber 101; wherein the evacuation of air from the air-tight chamber 101 causes the decompression layer 110 to compress in a direction away from the treatment site (Paragraph 58, compression of manifold towards vacuum source and away from tissue site)..
Regarding claim 20, Randolph discloses the invention as described above and further discloses wherein compression of the decompression layer 110 in a direction away from the treatment site is configured to pull the intact skin in a direction outward relative to the treatment site (Paragraph 58, compression of manifold towards vacuum source and away from tissue site pulls intact tissue outward relative to treatment site).
Regarding claim 21, Randolph discloses the invention as described above and further discloses a step of attaching an interface layer Paragraph 41, comfort layer located below lower surface of manifold 110 positioned above and contacting intact skin) proximate the intact skin extending over the treatment site.
Regarding claim 23, Randolph discloses the invention as described above and further discloses wherein the treatment site (Paragraph 26, tissue site is a fractured bone associated with a sprained and strained) is a location corresponding to at least one of a broken bone in a limb, a sprained tissue and a strained tissue, and wherein the evacuation of air from the air-tight chamber 101 reduces swelling at the treatment site from a first degree of swelling to a second degree of swelling (Paragraphs 62-63, dressing 102 reduces swelling from a first degree to a lower second degree).
Regarding claim 24, Randolph discloses the invention as described above and further discloses wherein the treatment site undergoes surgical treatment (Paragraph 63, surgical operation at tissue site) following the reduction of swelling (Paragraph 62-63, dressing 102 reduces swelling from a first degree to a lower second degree) at the treatment site from the first degree of swelling to a degree of swelling that is equal to, or less than, the second degree of swelling, the reduction of swelling from the first degree of swelling to the second degree of swelling occurring from 3 to 7 days (Paragraph 63, dressing 102 reduced swelling after one 30 minute therapy treatment per day for four days) following an initial operation of the air displacement device 106 to evacuate air from the air-tight chamber 101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-8, as best understood given by the 35 USC 112(b) above, are rejected under 35 U.S.C. 103 as being unpatentable over Randolph et al. (US 20140276288 A1) in view of Soerensen (WO 2005052235 A1).
Regarding claim 4, Randolph discloses the invention as described above but fails to explicitly disclose wherein the macro-mesh material includes: an upper layer; a lower layer; and a plurality of filaments extending between and connecting the upper layer and the lower layer.
Soerensen teaches an analogous macro-mesh material 1 (Page 8, lines 10-13 and Figure 1-2, spacer fabric 1 has pores for being permeable to air and moisture and thereby is a macro-mesh material) includes: an upper layer 2 (Page 15, line 18 and Figure 2, first outer layer 2); a lower layer 3 (Page 15, line 18 and Figure 2, second outer layer 3); and a plurality of filaments 4 (Page 15, lines 21-22 ad Figure 2, intermediate spacer layer 4 comprises plurality of filaments extending between upper and lower layers 2,3) extending between and connecting the upper layer and the lower layer.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the macro-mesh material of Randolph, so that there is an upper layer, a lower layer, and a plurality of filaments extending between and connecting the upper layer and the lower layer, as taught by Soerensen, in order to provide an improved apparatus with an enhanced macro mesh material that has flexible filaments between upper and lower layers for providing compression of the filaments between the upper and lower layers (Soerensen, Page 15, lines 21-25). 
Regarding claim 5, Randolph in view of Soerensen discloses the invention as described above and further discloses wherein the filaments 4 (Soerensen, Page 15, line 21-25 and Figure 2, filaments 4 provide flexible cushioning effect) are flexible, such that a distance between the upper layer 2 (Soerensen, Page 15, line 21-25 and Figure 2) and the lower layer 3 (Soerensen, Page 15, line 21-25 and Figure 2) prior to operation of the vacuum source 106 (Randolph, Paragraph 47 and Figure 1) is greater than a distance (Modification of Paragraph 35 of Randolph in view of Page 15, line 21-25 of Soerensen: modifying the decompression layer 110 of Randolph for the spacer compression fabric 2,3,4 of Soerensen, such that the upper and lower layers 2,4 of the decompression layer 110 of Randolph in view of Soerensen have a greater distance prior to vacuum 106 operation) between the upper layer 2 (Soerensen, Page 15, line 21-25 and Figure 2) and the lower layer 3 (Soerensen, Page 15, line 21-25 and Figure 2) during operation of the vacuum source 106 (Randolph, Paragraph 47 and Figure 1).
Regarding claim 6, the combination of Randolph in view of Soerensen discloses the invention as described above and further discloses wherein the upper layer 2 (Soerensen, Page 15, line 21-25 and Figure 2) has a higher stiffness (Paragraphs 8, lines 2-3, upper layer 2 is stiffened to have higher stiffness than lower layer 3) than the lower layer.
Regarding claim 7, the combination of Randolph in view of an embodiment of Figure 2 of Soerensen discloses the invention as described above but fails to explicitly disclose wherein the macro-mesh material further comprises a first intermediate layer disposed between the upper layer and the lower layer, the first intermediate layer having a higher stiffness than the lower layer.
An embodiment of Figure 4 of Soerensen teaches wherein an analogous macro-mesh material (Page 10, lines 1-11 and Figure 4, sandwich construction 11 of two stacked spacer fabrics) further comprises a first intermediate layer 9 (Page 10, lines 1-11 and Figure 4, During a heating treatment, which will make the stiffened surfaces stick together, and thereby form an intermediate stiffened layer 9 incorporated between layers 10 on both sides) disposed between the analogous upper layer 10 (Page 10, lines 1-11 and Figure 4, upper layer 10) and the analogous lower layer 10 (Page 10, lines 1-11 and Figure 4, lower layer 10), the first intermediate layer 9 having a higher stiffness (Page 10, lines 1-11 and Figure 4) than the analogous lower layer 10.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the he macro-mesh material of Randolph in view of the embodiment of Figure 2 of Soerensen, so that there is a first intermediate layer disposed between the upper layer and the lower layer with the first intermediate layer having a higher stiffness than the lower layer, as taught by the embodiment of Figure 4 of Soerensen, in order to provide an improved apparatus with an enhanced macro-mesh material having a stiffened intermediate layer for providing compression between the upper, intermediate, and lower layers via the connecting filament layers therebetween with desirable stiffness properties (the embodiment of Figure 4 of Soerensen, Page 10, lines 1-11).  
Regarding claim 8, Randolph discloses the invention as described but fails to explicitly disclose wherein a center of mass of the decompression layer is located at a height along the decompression layer that is closer to the upper surface of the decompression layer than to the lower surface of the decompression layer.
Soerensen teaches an analogous compressible fabric 1 (Page 8, lines 10-13 and Figure 1-2, spacer fabric 1 has pores for being permeable to air and moisture and thereby is a macro-mesh material) with an upper layer having 2 (Page 15, line 18 and Figure 2, first outer layer 2) a higher stiffness (Page 8, lines 2-3, upper layer 2 is stiffened to have higher stiffness than lower layer 3) than a lower layer 3 (Page 15, line 18 and Figure 2, second outer layer 3) of the analogous compressible fabric 1.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the compressible fabric of Randolph, so that there is an upper layer, a lower layer, and a plurality of filaments extending between and connecting the upper layer and the lower layer with the upper layer having a higher stiffness than a lower layer, as taught by Soerensen, in order to provide an improved apparatus with an enhanced macro mesh material that has flexible filaments between upper and lower layers for providing compression of the filaments between the upper and lower layers with varying stiffness applications (Soerensen, ).
Therefore, the combination of Randolph in view of Soerensen wherein a center of mass (Modification of Randolph in view of Page 8, lines 2-3, Page 9, lines 15-26, and Page 12, lines 7-14 Soerensen: modifying the decompression layer 110 of Randolph for the spacer compression fabric 2,3,4 of Soerensen, which has a stiff upper layer, as taught by Soerensen, such that there is a stiffened matrix material on the upper layer 2 forming an increase in mass at the stiffened upper layer 2, such that a center of mass of the spacer 2,3,4 is located closer to the upper layer 2) of the decompression layer 110 (Randolph, Paragraph 35 and Figure 1) is located at a height along the decompression layer 110 (Randolph, Paragraph 35 and Figure 1) that is closer to an upper surface 2 (Soerensen, Page 15, line 18 and Figure 2, first outer layer 2) of the decompression layer 110 (Randolph, Paragraph 35 and Figure 1) than to a lower surface 3 (Soerensen, Page 15, line 18 and Figure 2, second outer layer 3) of the decompression layer 110 (Randolph, Paragraph 35 and Figure 1).
Claims 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Randolph et al. (US 20140276288 A1) in view of Cummings et al. (US 5910125 A).
Regarding claim 11, Randolph discloses the invention as described but fails to explicitly disclose wherein the interface layer is selectively releasably attached to at least one of the decompression layer and the occlusive layer.
Cummings teaches a similar apparatus 10 (Col. 8, line 19 and Figure 2, composite dressing 10) wherein the analogous interface layer 14 (and Figure 2, skin contact component) is selectively releasably (Col. 8, lines 21-22 and Figure 2, dressing component 20 and the contact component 14 are releasably attached to each other) attached to a similar decompression layer 20 (Col. 8, lines 21-22 and Figure 2, dressing component 20).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the interface layer of Randolph, so that the interface layer is selectively releasably attached to the decompression layer, as taught by Cummings, in order to provide an improved apparatus with an enhanced apparatus with the skin contacting interface layer applied to the skin and removably coupled to the decompression layer for maintaining the decompression layer and interface layer on the skin as desired without further injury (Cummings, Col. 8, lines 21-22).
Regarding claim 22, Randolph discloses the invention as described but fails to explicitly disclose attaching the occlusive layer and decompression layer occurs after attaching the interface layer to the skin of the patient.
Cummings teaches a similar apparatus 10 (Col. 8, line 19 and Figure 2, composite dressing 10) wherein the analogous interface layer 14 (and Figure 2, skin contact component) is selectively releasably attached (Col. 8, lines 21-22 and Figure 2, dressing component 20 and the contact component 14 are releasably attached to each other) to a similar decompression layer 20 (Col. 8, lines 21-22 and Figure 2, dressing component 20).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the interface layer of Randolph, so that the interface layer is selectively releasably attached to the decompression layer, as taught by Cummings, in order to provide an improved apparatus with an enhanced apparatus with the skin contacting interface layer applied to the skin and removably coupled to the decompression layer for maintaining the decompression layer and interface layer on the skin as desired without further injury (Cummings, Col. 8, lines 21-22).
Therefore, the combination of Randolph in view of Cummings discloses attaching the occlusive layer 112 (Randolph, Paragraph 35) and decompression layer 110 (Randolph, Paragraph 35) occurs after attaching (Modification of Paragraph 41 of Randolph in view Col. 8, lines 21-22 of Cummings: modifying the interface comfort layer of Randolph to be removably coupled to decompression layer 110 of Randolph, as taught by contact component 14 and dressing component 20 and Cummings, thereby the interface comfort layer is capable of being applied to the skin first and then the decompression layer 110 is capable of being attached onto the interface comfort layer. Since the interface and decompression layers are removably attachable, applying the interface layer to the skin first and then attaching the decompression layer thereon would be obvious to one of ordinary skill who has both the layers already separated) the interface layer (Randolph, Paragraph 41)  to the skin of the patient.
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Randolph et al. (US 20140276288 A1) in view of Greener (WO 2018229008 A1).
Regarding claim 17, Randolph discloses the invention as described but fails to explicitly disclose wherein the decompression layer comprises a first mesh layer vertically offset from a second mesh layer by a flexible layer, the first mesh layer being positioned opposite the occlusive layer and the second mesh layer being positioned opposite the tissue site.
Greener teaches an analogous apparatus wherein the analogous decompression layer 422,423,424 (Paragraphs 70-72 and Figure 4B, spacer layer 424, first backing layer 423, intermediate drape 422, and a spacer layer positioned between the intermediate drape 422 and the absorbent layer 421) comprises a first mesh layer (Paragraphs 70, 72, and Figure 4B, first mesh spacer layer positioned between the intermediate drape 422 and the absorbent layer 421 is vertically offset from second mesh spacer 424) vertically offset from a second mesh layer 424 (Paragraphs 70 and Figure 4B, mesh spacer 424) by a flexible layer 422,423 (Paragraphs 79-80, first backing layer 423 and intermediate drape 422 are flexible), the first mesh layer being positioned opposite (Paragraphs 68 and 72, and Figure 4B, first mesh spacer layer positioned between the intermediate drape 422 and the absorbent layer 42 is positioned opposite the top backing layer 420) the analogous occlusive layer 420 (Paragraph 68 and Figure 4B, top backing layer 420) and the second mesh layer 424 being positioned opposite (Paragraph 70 and Figure 4B, spacer layer 424 positioned opposite tissue site) the tissue site.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the decompression layer of Randolph, so that there is a first mesh layer vertically offset from a second mesh layer by a flexible layer, the first mesh layer being positioned opposite the occlusive layer and the second mesh layer being positioned opposite the tissue site, as taught by Greener, in order to provide an improved apparatus with an enhanced decompression layer having a first and second mesh spacers with a flexible layer in between for providing compression through the first and mesh spacers for a desirable negative pressure therapy (Greener, Paragraphs 68-72).
Regarding claim 18, the combination of Randolph in view of Greener discloses the invention as described above and further discloses wherein the second mesh layer 424 (Greener, Paragraphs 70 and Figure 4B, mesh spacer 424) moves radially outwards towards (Greener, Paragraphs 74 and 77, compressibility characteristics of the spacers under applied negative pressure causes the mesh spacer 424 to move towards the first mesh spacer and negative pressure source away from the tissue site) the first mesh layer (Greener, Paragraphs 70, 72, and Figure 4B, first mesh spacer layer positioned between the intermediate drape 422 and the absorbent layer 421) during operation of the vacuum source 106 (Randolph, Paragraph 47 and Figure 1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Banwell et al. (US 20150032035 A1) teaches an apparatus with an occlusive layer and a decompression layer. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Milo whose telephone number is (571)272-6476.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on +1(571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL MILO/
Art Unit 3786       

/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786